Citation Nr: 0108011	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her daughter


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1946.  He died in June 1998; the appellant is the veteran's 
widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Waco, Texas RO that denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 and entitlement to service 
connection for the cause of the veteran's death.


FINDING OF FACT

The veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.


CONCLUSION OF LAW

The criteria for a grant of DIC benefits under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. §§ 3.22, 20.1106 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the RO erred by failing to grant 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  She further maintains that the veteran was rated as 
totally disabled from June 1, 1985, based on statements made 
by Disabled American Veterans in an August 1986 letter to the 
veteran.  The letter states, in pertinent part, "Based on 
your VA exam we agreed to Rating Board action that increased 
your disability from 0% to 100% effective 6-1-85.  This 
decision becomes official when you receive a confirming 
letter from the VA."

The veteran served on active duty from February 1946 to May 
1946.  The record reflects that he died in June 1998.  At the 
time of the veteran's death, service connection was in effect 
for: organic mood disorder, rated as 100 percent disabling, 
effective from August 29, 1989; and Eustachian salpingitis 
with bilateral defective hearing, rated as 10 percent 
disabling, effective from December 19, 1986  The veteran's 
combined service-connected rating was 100 percent, effective 
from August 29, 1989.

DIC benefits are awarded in accordance with 38 U.S.C.A. § 
1318 under certain circumstances.  Specifically, DIC benefits 
are to be paid to the surviving spouse of a deceased veteran 
who dies, not as the result of his own willful misconduct, 
and who was in receipt of or entitled to receive (or but for 
the receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability that either was continuously rated 
totally disabling for a period of ten or more years 
immediately preceding death, or was continuously rated as 
totally disabling since the date of his discharge from 
military service and for at least five years immediately 
preceding his death.  38 U.S.C.A. § 1318 (West 1991); see 
also, 38 C.F.R. § 3.22 (2000); Wingo v. West, 11 Vet. App. 
307 (1998).

In the case at hand, however, the veteran was rated as 
totally disabled only from August 29, 1989, until the date of 
death in June 1998, for a total of almost nine years.  
Consequently he was not rated as totally disabled for a 
period of ten or more years immediately preceding his death.  
Additionally, because the record reflects that he was 
separated from active military service in 1946, he cannot be 
said to have been rated as totally disabled on account of 
service-connected disability for at least five years from the 
date of his release from active duty until his death.  38 
U.S.C.A. § 1318(b)(2).  The appellant maintains that the 
veteran was rated as totally disabled from June 1, 1985; 
however, the official rating decisions of record show 
otherwise.  The veteran was notified in August 1986 that the 
RO had increased the rating for his service-connected 
psychiatric disorder from 0 percent to 10 percent (not 100 
percent), effective May 13, 1985.  The rating for the 
veteran's service-connected psychiatric disorder was not 
increased to 100 percent until March 1990, when the RO 
assigned a 100 percent rating from August 29, 1989.  
Therefore, the August 1986 letter from Disabled American 
Veterans was obviously in error.  Accordingly, the Board 
concludes that the criteria for entitlement to DIC under 38 
U.S.C.A. § 1318 are not met, and this claim must be denied.

No argument has been made that there was clear and 
unmistakable error (CUE) in any of the rating decisions 
entered by the RO prior to and including the November 1990 
decision by which the total rating and August 1989 effective 
date were assigned.  38 C.F.R. § 3.22(b)(3)); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if 
a claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error).  Additionally, there is no indication that the 
veteran was rated as totally disabled due to service-
connected disability prior to August 1989, but was not 
receiving the compensation because of payments made to 
dependents or to offset indebtedness, or because the payments 
were otherwise being withheld under other provisions of the 
law.  38 C.F.R. § 3.22(b).

Finally, the Board notes that, because the appellant's claim 
was filed after the March 1992 effective date of 38 C.F.R. § 
20.1106, which requires that rating decisions made during the 
veteran's lifetime be given force and effect when evaluating 
a 38 U.S.C.A. § 1318 claim, consideration of whether the 
veteran would have been hypothetically entitled to a 100 
percent rating prior to August 1989 is not appropriate.  
Marso v. West, 13 Vet. App. 260 (1999) (the "hypothetical" 
entitlement analysis is required only where the § 1318 claim 
was filed before the effective date of § 20.1106, or where 
the veteran had never filed a claim for VA benefits).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The appellant also contends that the RO erred by failing to 
grant service connection for the cause of the veteran's 
death.  Specifically, she contends that the medication taken 
by the veteran for his service-connected psychiatric 
disability aggravated his heart disorder.

A review of the record reflects that the veteran died in June 
1998 at Methodist Medical Center.  The official death 
certificate states that the cause of the veteran's death was 
congestive heart failure, due to or as a consequence of 
arteriosclerotic cardiovascular disease.  Chronic obstructive 
pulmonary disease was listed as a significant condition 
contributing to death but not related to the cause of death.  
An autopsy was not performed.  At the time of the veteran's 
death, service connection was in effect for organic mood 
disorder, rated as 100 percent disabling, and Eustachian 
salpingitis with bilateral defective hearing, rated as 10 
percent disabling.

The Board notes that Congress recently passed, and the 
President signed into law, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law, 
enacted on November 9, 2000, contains, in pertinent part, the 
following new sections with respect to the duty to assist and 
the development of claims: 

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

			(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

*...*...*...*...*

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*...*...*...*...*

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Based on this new law, the Board finds that additional 
development is required.  Therefore, the case is hereby 
REMANDED for the following action:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran since his discharge from service.  
After securing the necessary release(s), 
the RO should request the records that 
are not already contained in the claims 
folder, including the complete clinical 
records concerning the veteran's terminal 
period of hospitalization at Methodist 
Medical Center in June 1998.  If the RO 
is unable to obtain all relevant records, 
the appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  When the above development has been 
completed, the RO should take the 
necessary steps to ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) pertaining to 
duty to assist have been fully carried 
out.

3.  When the aforementioned development 
has been completed, the claim should be 
reviewed by the RO.  If it continues to 
be denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



